Citation Nr: 0023028	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


REMAND

The veteran served on active duty from August 1979 to 
November 1980.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1994 RO decision which denied 
an increase in a 10 percent rating for a service-connected 
right knee disability.  A February 1996 RO decision granted a 
temporary total convalescent rating based on surgery for the 
right knee condition, and a June 1997 RO decision increased 
the right knee disability rating to 30 percent.  A July 1999 
RO decision found that the right knee condition was to be 
rated 20 percent based on instability plus 10 percent based 
on arthritis with limitation of motion (combining to a 30 
percent rating).  

The veteran requested a hearing before a member of the Board 
at the RO (i.e. a Travel Board hearing); he failed to report 
for such hearing which was scheduled for May 2000.  He 
subsequently filed a motion to reschedule a Travel Board 
hearing.  The Board subsequently granted his motion, and thus 
the RO should reschedule a Travel Board hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (1999).  Accordingly, the case is remanded for 
the following action:

The RO should again schedule the veteran 
for a Travel Board hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




